

Exhibit 10.4
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (together with Exhibit A, the “Agreement”) is entered
into effective as of April 22, 2013 (the “Effective Date”), by and among
Streamline Health Solutions, Inc., a Delaware corporation with its headquarters
in Atlanta, Georgia (the “Company”), and Robert E. Watson (“Executive”).
RECITALS:
WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated as of January 31, 2011 (the “Initial Agreement”),
which expired on January 31, 2013, and the Company and Executive desire to enter
into a new employment agreement, as provided in this Agreement; and
WHEREAS, the Company and Executive hereby agree that Executive shall continue to
serve as the President and Chief Executive Officer (“CEO”) of the Company
pursuant to the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1.EMPLOYMENT
The Company hereby agrees to continue to employ Executive, and Executive, in
consideration of such employment and other consideration set forth herein,
hereby agrees to continue employment, upon the terms and conditions set forth
herein.
2.    POSITION AND DUTIES
During the Term (as defined in Section 10) of this Agreement, Executive shall be
employed as the CEO of the Company and may also serve as an officer or as a
member of the Board of Directors (the “Board”) of the Company, and/or as an
officer or director of affiliates of the Company for no additional compensation,
as part of Executive’s services to the Company hereunder. While employed
hereunder, Executive shall do all things necessary, legal and incident to the
above position, and otherwise shall perform such CEO-level functions as the
Board may establish from time to time. In addition, during the Term, the Company
intends that Executive shall serve as a member of the Board, and, subject to the
Board’s exercise of its fiduciary duties, the Company intends that the Board
shall nominate Executive for re-election on each occasion during the Term when
his term as a director is scheduled to expire, provided that the Company shall
have no liability under this Agreement if Executive is not elected by the
shareholders to serve as a member of the Board or if, in accordance with the
exercise of its fiduciary duties, the Board elects not to nominate the Executive
for membership of the Board.
3.    COMPENSATION AND BENEFITS
Subject to such modifications as may be contemplated by Exhibit A and approved
from time to time by the Board or the Compensation Committee of the Board (the
“Committee”), and unless otherwise consented to by Executive, Executive shall
receive the compensation and benefits listed on the attached

1

--------------------------------------------------------------------------------



Exhibit A, which is incorporated herein and expressly made a part of this
Agreement. Such compensation and benefits shall be paid and provided by the
Company in accordance with the Company’s regular payroll, compensation and
benefits policies.
4.    EXPENSES
The Company shall pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with the Company’s expense reimbursement policies.  The amount of
reimbursable expenses incurred in one taxable year shall not affect the expenses
eligible for reimbursement in any other taxable year. Each category of
reimbursement shall be paid as soon as administratively practicable, but in no
event shall any such reimbursement be paid after the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  No
right to reimbursement is subject to liquidation or exchange for other benefits.
5.    BINDING AGREEMENT
The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on behalf of the Company, has the full right
and authority to enter into this Agreement and to perform all of the Company’s
obligations hereunder.
6.    OUTSIDE EMPLOYMENT
Executive shall devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and shall not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to the Company matters; provided, however,
that, the foregoing shall not prevent Executive from participation in any
charitable or civic organization or, subject to Board consent, which consent
will not be unreasonably withheld, from service in a non-executive capacity on
the boards of directors of up to two other companies that does not interfere
with Executive’s performance of the duties and responsibilities to be performed
by Executive under this Agreement.
7.    CONFIDENTIAL INFORMATION AND TRADE SECRETS
The Company is in the business of providing solutions, including comprehensive
suites of health information solutions relating to enterprise content
management, business analytics and integrated workflow systems, that help
hospitals, physician groups and other healthcare organizations improve
efficiencies and business processes across the enterprise to enhance and protect
revenues, offering a flexible, customizable way to optimize the clinical and
financial performance of any healthcare organization (the “Business”).
For the purpose of this Agreement, “Confidential Information” shall mean any
written or unwritten information which relates to and/or is used in the
Company’s Business (including, without limitation, the Company’s services,
processes, patents, systems, equipment, creations, designs, formats,
programming, discoveries, inventions, improvements, computer programs, data kept
on computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company,

2

--------------------------------------------------------------------------------



and the customers, clients, suppliers and others with whom the Company does or
has in the past done, business (including any information about the identity of
the Company’s customers or suppliers and written customer lists and customer
prospect lists), or information about customer requirements, transactions, work
orders, pricing policies, plans or any other Confidential Information, which the
Company deems confidential and proprietary and which is generally not known to
others outside the Company and which gives or tends to give the Company a
competitive advantage over persons who do not possess such information or the
secrecy of which is otherwise of value to the Company in the conduct of its
business — regardless of when and by whom such information was developed or
acquired, and regardless of whether any of these are described in writing,
reduced to practice, copyrightable or considered copyrightable, patentable or
considered patentable; provided, however, that “Confidential Information” shall
not include general industry information or information which is publicly
available or is otherwise in the public domain without breach of this Agreement,
information which Executive has lawfully acquired from a source other than
through his employment with the Company, or information which is required to be
disclosed pursuant to any law, regulation or rule of any governmental body or
authority or court order (in which event Executive shall immediately notify the
Company of such requirement or order so as to give the Company an opportunity to
seek a protective order or other manner of protection prior to production or
disclosure of the information). Executive acknowledges that Confidential
Information is novel, proprietary to and of considerable value to the Company.
Confidential Information shall also include confidential information of third
parties, clients or prospective clients that has been provided to the Company
and/or to Executive in conjunction with Executive’s employment, which
information the Company is obligated to treat as confidential. Confidential
Information does not include information voluntarily disclosed to the public by
the Company, except where such public disclosure has been made by the Executive
without authorization from the Company, or which has been independently
developed and disclosed by others, or which has otherwise entered the public
domain through lawful means.
Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.
(a)    To the extent that the Confidential Information rises to the level of a
trade secret under applicable law, then Executive shall, during Executive’s
employment and for as long thereafter as the Confidential Information remains a
trade secret (or for the maximum period of time otherwise allowed under
applicable law) protect and maintain the confidentiality of these trade secrets
and refrain from disclosing, copying or using the trade secrets without the
Company’s prior written consent, except as necessary in Executive’s performance
of Executive’s duties while employed with the Company.
(b)    To the extent that the Confidential Information defined above does not
rise to the level of a trade secret under applicable law, Executive shall not,
during Executive’s employment and thereafter for a period of two (2) years,
disclose, or cause to be disclosed in any way, Confidential Information, or any
part thereof, to any person, firm, corporation, association or any other
operation or entity, or use the Confidential Information on Executive’s own
behalf, for any reason or purpose except in the performance of his duties as an
employee of the Company. Executive further agrees that, during Executive’s
employment and thereafter for a period of two (2) years, Executive will not
distribute, or cause to be distributed, Confidential Information to any third
person or permit the reproduction of Confidential Information, except on behalf
of the Company in Executive’s capacity as an employee of the Company. Executive
shall take all reasonable care to avoid unauthorized disclosure or use of the
Confidential Information. Executive agrees that all restrictions contained in
this Section 7 are reasonable and valid under the circumstances and hereby
waives all defenses to the strict enforcement thereof by the Company.

3

--------------------------------------------------------------------------------



Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession and/or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other right in Confidential Information.
8.    PROPERTY OF THE COMPANY
All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and shall remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company. The Executive
shall promptly disclose in writing any such matters to the Company but to no
other person without the consent of the Company. Executive hereby assigns and
agrees to assign all right, title and interest in and to such matters to the
Company. Executive will, upon request of the Company, execute such assignments
or other instruments and assist the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.
9.    PROTECTIVE COVENANTS
(a)    Non-Solicitation of Customers or Clients. During Executive’s employment
and for a period of two (2) years following the date of any voluntary or
involuntary termination of Executive’s employment for any reason, Executive
agrees not to solicit, directly or by assisting others, any business from any of
the Company’s customers or clients, including actively sought prospective
customers or clients, with whom Executive has had material contact during
Executive’s employment with the Company, for the purpose of providing products
or services that are competitive with those provided by the Company. As used in
this paragraph, “material contact” means the contact between Executive and each
customer, client or vendor, or potential customer, client or vendor (i) with
whom or which Executive dealt on behalf of the Company, (ii) whose dealings with
the Company were coordinated or supervised by Executive, (iii) about whom
Executive obtained confidential information in the ordinary course of business
as a result of Executive’s association with the Company, or (iv) who receives
products or services authorized by the Company, the sale or provision of which
products or services results or resulted in compensation, commissions or
earnings for Executive within two years prior to the date of the employee’s
termination.
(b)    Non-Piracy of Employees. During Executive’s employment and for a period
of two (2) years following the date of any voluntary or involuntary termination
of Executive’s employment, Executive covenants and agrees that Executive shall
not, directly or indirectly, within the Territory, as defined below: (i)
solicit, recruit or hire (or attempt to solicit, recruit or hire) or otherwise
assist anyone in soliciting, recruiting or hiring, any employee or independent
contractor of the Company who performed work for the Company within the last
year of Executive’s employment with the Company, or (ii) otherwise encourage,
solicit or support any such employee or independent contractor to leave his or
her employment or engagement with the Company.

4

--------------------------------------------------------------------------------



(c)    Non-Compete. During Executive’s employment with the Company and for a
period of two (2) years following the date of any voluntary or involuntary
termination of Executive’s employment for any reason, and provided that the
Company is not in default of its obligations specified in Sections 11 and 13
hereof, Executive agrees not to, directly or indirectly, compete with the
Company, as an officer, director, member, principal, partner, shareholder,
owner, manager, supervisor, administrator, employee, consultant or independent
contractor, by working for a competitor to, or engaging in competition with, the
Business, in the Territory (as defined herein), in a capacity in which Executive
performs duties and responsibilities that are the same as or similar to the
duties performed by Executive while employed by the Company, provided that the
foregoing shall not prohibit Executive from owning not more than 5% of the
outstanding stock of a corporation subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The
“Territory” shall be defined to be that geographic area comprised of the
following states in the United States of America and the Canadian provinces of
Quebec and Alberta:
Alabama
Indiana
Nebraska
South Carolina
Alaska
Iowa
Nevada
South Dakota
Arizona
Kansas
New Hampshire
Tennessee
Arkansas
Kentucky
New Jersey
Texas
California
Louisiana
New Mexico
Utah
Colorado
Maine
New York
Vermont
Connecticut
Maryland
North Carolina
Virginia
Delaware
Massachusetts
North Dakota
Washington
Florida
Michigan
Ohio
West Virginia
Georgia
Minnesota
Oklahoma
Wisconsin
Hawaii
Mississippi
Oregon
Wyoming
Idaho
Missouri
Pennsylvania
 
Illinois
Montana
Rhode Island
 



; provided, however, that the Territory described herein is a good faith
estimate of the geographic area that is now applicable as the area in which the
Company does or will do business during the term of Executive’s employment, and
the Company and Executive agree that this non-compete covenant shall ultimately
be construed to cover only so much of such Territory as relates to the
geographic areas in which the Company does business within the two-year period
preceding termination of Executive’s employment.


10.    TERM
Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement shall be for a period beginning on the Effective Date and ending on
January 31, 2015 (the “Initial Term”). Upon expiration of the Initial Term, this
Agreement shall automatically renew in successive one-year periods (each a
“Renewal Period”), unless Executive or the Company notifies the other party at
least 60 days prior to the end of the Initial Term or the applicable Renewal
Period that the Agreement shall not be renewed. If this Agreement is renewed in
accordance with this Section 10, each Renewal Period shall be included in the
definition of “Term” for purposes of this Agreement. Unless waived in writing by
the Company, the requirements of Section 7 (Confidential Information and Trade
Secrets), Section 8 (Property of the Company) and Section 9 (Protective
Covenants) shall survive the expiration or termination of this Agreement or
Executive’s employment for any reason.

5

--------------------------------------------------------------------------------



11.    TERMINATION
(a)    Death. This Agreement and Executive’s employment hereunder shall be
terminated on the death of Executive, effective as of the date of Executive’s
death. In such event, the Company shall pay to the estate of Executive the sum
of (i) accrued but unpaid base salary earned prior to Executive’s death (to be
paid in accordance with normal practices of the Company) and (ii) expenses
incurred by Executive prior to his death for which Executive is entitled to
reimbursement under (and paid in accordance with) Section 4 herein, and
Executive shall be entitled to no severance or other post-termination benefits.
(b)    Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Company, upon a Continued Disability (as
defined herein) of Executive. For the purposes of this Agreement, and unless
otherwise required under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), “Continued Disability” shall be defined as the inability
or incapacity (either mental or physical) of Executive to continue to perform
Executive’s duties hereunder for a continuous period of one hundred twenty (120)
working days, or if, during any calendar year of the Term hereof because of
disability, Executive shall have been unable to perform Executive’s duties
hereunder for a total period of one hundred eighty (180) working days regardless
of whether or not such days are consecutive. The determination as to whether
Executive is unable to perform the essential functions of Executive’s job shall
be made by the Board or the Committee in its reasonable discretion; provided,
however, that if Executive is not satisfied with the decision of the Board or
the Committee, Executive will submit to examination by three competent
physicians who practice in the metropolitan area in which the Company maintains
its principal executive office, one of whom shall be selected by the Company,
another of whom shall be selected by Executive, with the third to be selected by
the physicians so selected. The determination of a majority of the physicians so
selected shall supersede the determination of the Board or the Committee and
shall be final and conclusive. In the event of the termination of Executive’s
employment due to Continued Disability, the Company will pay to Executive the
sum of (i) accrued but unpaid base salary earned prior to the date of the
Executive’s termination of employment due to Continued Disability (paid in
accordance with the normal practices of the Company), and (ii) expenses incurred
by Executive prior to his termination of employment for which Executive is
entitled to reimbursement under (and paid in accordance with) Section 4 herein,
and Executive shall be entitled to no severance or other post-termination
benefits.
(c)    Termination by the Company for Good Cause, by Executive Other Than for
Good Reason, or upon Non-Renewal of the Term by Executive. Notwithstanding any
other provision of this Agreement, the Company may at any time terminate this
Agreement and Executive’s employment thereunder for Good Cause, Executive may at
any time terminate his employment other than for Good Reason (as defined in
Section 11(d) herein), or Executive may notify the Company that he will not
renew the Term. For this purpose, “Good Cause” shall include the following: the
current use of illegal drugs; conviction of any crime which involves moral
turpitude, fraud or misrepresentation; commission of any act which would
constitute a felony and which adversely impacts the business or reputation of
the Company; fraud; misappropriation or embezzlement of Company funds or
property; willful misconduct or grossly negligent or reckless conduct which is
materially injurious to the reputation, business or business relationships of
the Company; material violation or default on any of the provisions of this
Agreement; or material and continuous failure to meet reasonable performance
criteria or reasonable standards of conduct as established from time to time by
the Board, which failure continues for at least 30 days after written notice
from the Company to Executive. Any alleged termination by the Company for Good
Cause shall be delivered in writing to Executive stating the full basis for such
cause along with any notice of such termination. If the employment of Executive
is terminated by the Company for Good Cause, if Executive terminates employment
for any reason other than for Good Reason (including but not limited to
resignation), or if Executive notifies the Company he will not renew the Term,
then, the Company will pay to Executive the sum of (i) accrued but unpaid salary
through

6

--------------------------------------------------------------------------------



the termination date (paid in accordance with the normal practices of the
Company), and (ii) expenses incurred by Executive prior to his termination date
for which Executive is entitled to reimbursement under (and paid in accordance
with) Section 4 herein, and Executive shall be entitled to no severance or other
post-termination benefits.
(d)    Termination by the Company without Good Cause, by Executive for Good
Reason, or upon Non-Renewal of the Term by the Company. The Company may
terminate this Agreement and Executive’s employment at any time, including for
reasons other than Good Cause (as “Good Cause” is defined in Section 11(c)
above), Executive may terminate his employment at any time, including for Good
Reason, or the Company may elect not to renew the Term. For the purposes herein,
“Good Reason” shall mean (i) a material diminution of Executive’s base salary;
(ii) a material diminution in Employee’s authority, duties, or responsibilities;
(iii) any requirement that Executive report to a corporate officer or employee
instead of directly to the Board or (within the normal purview of the position)
the non-executive Chairman of the Board; (iv) a material change in geographic
location at which the Employee must perform services as of the Effective Date,
which is Atlanta, Georgia; or (v) any other action or inaction that constitutes
a material breach of the terms of this Agreement; provided that Executive’s
termination shall not be treated as a resignation for Good Reason unless
Executive provides the Company with notice of the existence of the condition
claimed to constitute Good Reason within 90 days of the initial existence of
such condition and the Company fails to remedy such condition within 30 days
following the Company’s receipt of such notice. In the event that (i) the
Company terminates the employment of Executive during the Term for reasons other
than for Good Cause, death or Continued Disability, (ii) Executive terminates
employment for Good Reason, or (iii) the Company elects not to renew the Term
for the year following the Initial Term by giving notice during the Initial Term
of its intent not to renew, then the Company will pay Executive the sum of (A)
accrued but unpaid salary through the termination date (paid in accordance with
the normal practices of the Company), (B) expenses incurred by Executive prior
to his termination date for which Executive is entitled to reimbursement under
(and paid in accordance with) Section 4 herein, (C) provided that Executive is
not in default of his obligations under Section 7, 8, or 9 herein, an amount
equal to 1.25 times the aggregate of (X) Executive’s annual base salary as in
effect as of the date of such termination from employment, and (Y) an amount
equal to the higher of the bonus paid to Executive for the fiscal year prior to
the fiscal year during which termination occurs or Executive’s target annual
bonus for the fiscal year during which termination occurs, and (D) the 2011
Options and the 2012 Option shall become fully vested and remain exercisable
until the earlier of the end of the applicable option period or one hundred and
eighty (180) days from the date of Executive’s termination of employment, as
described in Section 4 of Exhibit A ((A) through (D) collectively the
“Separation Benefits”). In such event, the payments described in (C) in the
preceding sentence shall be made following Executive’s execution (and
non-revocation) of a form of general release of claims as is acceptable to the
Board or the Committee if the general release form is provided to the Executive
within one month of the Executive’s date of termination. In any event, that
portion of the severance payment described in clause (C) above that exceeds the
“separation pay limit,” if any, shall be paid to the Executive in a lump sum
payment within thirty (30) days following the date of Executive’s termination of
employment (or such earlier date following the date of Executive’s termination
of employment, if any, as may be required under applicable wage payment laws),
but in no event later than the fifteenth (15th) day of the third (3rd) month
following the Executive’s date of termination. The “separation pay limit” shall
mean two (2) times the lesser of: (1) the sum of Executive's annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year immediately preceding the calendar year in which
Executive's date of termination occurs of employment (adjusted for any increase
during that calendar year that was expected to continue indefinitely if
Executive had not terminated employment); and (2) the maximum dollar amount of
compensation that may be taken into account under a tax-qualified retirement
plan under Code Section 401(a)(17) for the year in which his termination of
employment occurs. The lump-sum payment to be made to Executive pursuant to this
Section 4(a)(ii) is intended to be exempt from Code Section 409A

7

--------------------------------------------------------------------------------



under the exemption found in Regulation Section 1.409A-1(b)(4) for short-term
deferrals. The remaining portion of the severance payment described in clause
(C) above shall be paid in periodic installments over the 15-month period
commencing on the first post-termination payroll date following expiration of
the revocation period described above and shall be paid in accordance with the
normal payroll practices of the Company. Notwithstanding the foregoing, in no
event shall such remaining portion of the severance payment described in clause
(C) above be paid to Executive later than December 31 of the second calendar
year following the calendar year in which Executive's date of termination of
employment occurs. The payments to be made to Executive pursuant to the
immediately preceding sentence are intended to be exempt from Code Section 409A
under the exemption found in Regulation Section 1.409A-1(b)(9)(iii) for
separation pay plans (i.e., the so-called “two times” pay exemption). For the
sake of clarity, if the Company allows the renewal of the Term for the first
year following the Initial Term, then no subsequent election not to renew shall
trigger any rights to severance or other benefits.
(e)    Payment of COBRA Premiums; Other Benefit Programs. In the event that (i)
the Company terminates Executive’s employment for any reason other than Good
Cause, (ii) Executive terminates his employment for Good Reason, or (iii) the
Company gives notice during the Initial Term of its election not to renew the
Term beyond the Initial Term, then, provided that Executive timely elects to
receive continued coverage under the Company’s group medical and dental
insurance plans pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended (“COBRA”), and does not default on his obligations under
Section 7, 8, or 9 hereof, for the period commencing on the date of Executive’s
termination and continuing until the earlier of the end of the 18-month period
following his termination date or the first of the month immediately following
the Company’s receipt of notice from Executive terminating such coverage,
Executive (and any qualified dependents) will be entitled to coverage under such
plans (as may be amended during the period of coverage) in which Executive was
participating immediately prior to the date of his termination of employment
(the “COBRA Coverage”). The cost of the premiums for such coverage will be borne
by the Company, except that Executive will reimburse the Company for premiums
becoming due each month with respect to such coverage in an amount equal to the
difference between the amount of such premiums and the portion thereof currently
being paid by the Executive. Executive’s portion of such premiums will be
payable by the first of each month commencing the first month following the
month in which his termination of employment occurs, as part of the Company’s
regular payroll. The period during which Employee is being provided with health
insurance under this Agreement at the Company’s expense will be credited against
Employee’s period of COBRA coverage, if any. Further, if at any time during the
period Executive is entitled to premium payments under this Section 11(e),
Executive becomes entitled to receive health insurance from a subsequent
employer, the Company’s obligation to continue premium payments to Executive
shall terminate immediately. For the sake of clarity, if the Company allows the
renewal of the Term for the first year following the Initial Term, then no
subsequent election not to renew shall trigger any rights to severance or other
benefits.
12.    ADVICE TO PROSPECTIVE EMPLOYERS
If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post-termination restricted periods, he will
notify the prospective employer of the existence and terms of the
non-competition and confidentiality agreements set forth in Sections 7 and 9 of
this Agreement. Executive may disclose the language of Sections 7 and 9, but may
not disclose the remainder of this Agreement.
13.    CHANGE IN CONTROL

8

--------------------------------------------------------------------------------



(a)    In the event of a Change in Control (as defined herein) of the Company,
(i) all stock options, restricted stock, and all other equity awards granted to
Executive prior to the Change in Control shall immediately vest in full, (ii)
if, within 90 days prior to a Change of Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability, Executive terminates employment for Good Reason, or the
Company elects not to renew the Term, then, the Company shall provide the
Separation Benefits and the COBRA Coverage, and, in addition to the benefit
described in clause (D) of the Separation Benefits, all other stock options,
restricted stock, and other equity awards granted to Executive shall immediately
vest in full as of the date of termination and shall remain exercisable until
the earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment, and (iii) if,
within 12 months following a Change in Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability, Executive terminates employment for Good Reason, or the
Company elects not to renew the Term, then, (a) the Company shall provide the
Separation Benefits and the COBRA Coverage, and (b) all stock options,
restricted stock, and other equity awards granted to Executive shall immediately
vest in full as of the date of termination and shall remain exercisable until
the earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment. In the event
Executive seeks to terminate his employment for Good Reason, such termination
shall not be treated for purposes of this Section 13 as a termination for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice. For purposes of
this Section 13(a) only, the payments described in clause (C) of the Separation
Benefits shall be revised as follows: the phrase “an amount equal to 2 times the
aggregate of” shall be substituted for the phrase “an amount equal to 1.25 times
the aggregate of”, and such payments are intended to be exempt from Code Section
409A under the short-term deferral and two times pay exemptions.
(b)    For purposes of this Agreement, “Change in Control” means any of the
following events:
(i)    A change in control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act, as in
effect on the date hereof and any successor provision of the regulations under
the 1934 Act, whether or not the Company is then subject to such reporting
requirements; or
(ii)    Any “person” (as such term is used in Section 13(d) and Section 14(d)(2)
of the 1934 Act but excluding any employee benefit plan of the Company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Company representing more than one
half of the combined voting power of the Company’s outstanding securities then
entitled to vote for the election of directors; or
(iii)    The Company shall sell all or substantially all of the assets of the
Company; or
(iv)    The consummation of a merger, reorganization, consolidation or similar
business combination that constitutes a change in control as defined in the
Company’s 2005 Plan or other successor Stock Plan and/or results in the
occurrence of any event described in Sections 13(b) (i), (ii) or (iii) above.
(c)    Notwithstanding anything to the contrary contained in this Agreement, in
the event any amounts payable hereunder would be considered to be excess
parachute payments for purposes of the amount payable following the occurrence
of a Change of Control that is treated as a “change in the ownership or

9

--------------------------------------------------------------------------------



effective control” of the Company or “in the ownership of a substantial portion
of the assets” of the Company for purposes of Code Sections 280G and 4999, those
payments that are treated for purposes of Code Section 280G as being contingent
on a “change in the ownership or effective control” (as that phrase is used for
purposes of Code Section 280G) of the Company shall be reduced, if and to the
extent necessary, so that no payments under this Agreement are treated as excess
parachute payments.
14.    ACKNOWLEDGEMENTS
The Company and Executive each hereby acknowledge and agree as follows:
(a)    The covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration, the activities proscribed, and geographic
scope;
(b)    In the event of a breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Sections 7, 8
and/or 9, monetary damages or the other remedies at law that may be available to
the Company for such breach or threatened breach will be inadequate and, without
prejudice to the Company’s right to pursue any other remedies at law or in
equity available to it for such breach or threatened breach, including, without
limitation, the recovery of damages from Executive, the Company will be entitled
to injunctive relief from a court of competent jurisdiction and/or the
arbitrator; and
(c)    The time period, proscribed activities, and geographical area set forth
in Section 9 hereof are each divisible and separable, and, in the event that the
covenants not to compete contained therein are judicially held invalid or
unenforceable as to such time period, scope of activities, and/or geographical
area, they will be valid and enforceable to such extent and in such geographical
area(s) and for such time period(s) which the court determines to be reasonable
and enforceable. Executive agrees that in the event any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with the Company in requesting that court to construe the applicable
provision by limiting or reducing it so as to be enforceable to the extent
compatible with the then applicable law. Furthermore, any period of restriction
or covenant herein stated shall not include any period of violation or period of
time required for litigation to enforce such restriction or covenant.
15.    NOTICES
Any notice or communication required or permitted hereunder shall be given in
writing and shall be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:
(a)    In the case of the Company, if addressed to it as follows:
Streamline Health Solutions, Inc.
1230 Peachtree Street NE
Suite 1000
Atlanta, Georgia 30309
Attn: Chief Financial Officer
(b)    In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.

10

--------------------------------------------------------------------------------



Any such notice delivered personally or by telecopy shall be deemed to have been
received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.
16.    ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” shall then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.
17.    MODIFICATION
This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.
18.    SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provisions hereof and the parties shall use their
best efforts to substitute a valid, legal and enforceable provision, which,
insofar as practical, implements the purpose of this Agreement. If the parties
are unable to reach such agreement, then the provisions shall be modified as set
forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement shall not constitute a waiver thereof or of any other provision
hereof.
19.    COUNTERPARTS
This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts shall constitute an original document and such
counterparts, taken together, shall constitute one and the same instrument.
20.    ENTIRE AGREEMENT
This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.
21.    DISPUTE RESOLUTION
Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), shall be submitted to and resolved by arbitration. The
arbitration shall be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. Either party may notify the other party at any
time of the existence of an arbitrable controversy by certified mail, and the
parties shall attempt in good faith to

11

--------------------------------------------------------------------------------



resolve their differences within fifteen (15) days after the receipt of such
notice. If the dispute cannot be resolved within the fifteen-day period, either
party may file a written demand for arbitration with the American Arbitration
Association. The place of arbitration shall be Atlanta, Georgia.
_______            ________
Initialed by Executive        Initialed by Company
22.    GOVERNING LAW; FORUM SELECTION
The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Georgia and the laws of the United
States applicable therein. The Executive acknowledges and agrees that Executive
is subject to personal jurisdiction in state and federal courts in Fulton
County, Georgia, and waives any objection thereto.
23.    CODE SECTION 409A
Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits shall,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement shall, to the extent practicable, be construed in accordance
therewith. Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to apply shall not be permitted unless such deferrals are in
compliance with Code Section 409A. In the event that the Company (or a successor
thereto) has any stock which is publicly traded on an established securities
market or otherwise and Executive is determined to be a “specified employee” (as
defined under Code Section 409A), any payment that is deemed to be deferred
compensation under Code Section 409A to be made to the Executive upon a
separation from service may not be made before the date that is six months after
Executive’s separation from service (or death, if earlier).  To the extent that
Executive becomes subject to the six-month delay rule, all payments that would
have been made to Executive during the six months following his separation from
service that are not otherwise exempt from Code Section 409A, if any, will be
accumulated and paid to Executive during the seventh month following his
separation from service, and any remaining payments due will be made in their
ordinary course as described in this Agreement. For the purposes herein, the
phrase “termination of employment” or similar phrases will be interpreted in
accordance with the term “separation from service” as defined under Code Section
409A if and to the extent required under Code Section 409A. Further, (i) in the
event that Code Section 409A requires that any special terms, provisions or
conditions be included in this Agreement, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of this
Agreement, and (ii) terms used in this Agreement shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that this Agreement or any benefit thereunder shall be deemed not to
comply with Code Section 409A, then neither the Company, the Board, the
Committee nor its or their designees or agents shall be liable to any
participant or other person for actions, decisions or determinations made in
good faith.

12

--------------------------------------------------------------------------------



24.    WITHHOLDING.
The Company may withhold from any amounts payable under the Agreement such
federal, state, local or foreign taxes as shall be required to be withhold
pursuant to any applicable law or regulation.
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.
STREAMLINE HEALTH SOLUTIONS, INC.




By:                        
Jonathan R. Phillips
Chairman of the Board




EXECUTIVE




                        
Robert E. Watson





13

--------------------------------------------------------------------------------




EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”) DATED APRIL 22, 2013, BETWEEN
STREAMLINE HEALTH SOLUTIONS, INC. AND ROBERT E. WATSON — COMPENSATION AND
BENEFITS
1.
Base Salary. Base Salary shall be paid at an annualized rate (retroactive to
February 1, 2013) of $325,000, which shall be subject to annual review and
adjustment by the Compensation Committee of the Board (the “Committee”) and/or
the Board but shall not be reduced below $325,000. Such amounts shall be payable
to Executive in accordance with the normal payroll practices of the Company.

2.
Annual Bonus. Target annual bonus and target goals shall be set by the Committee
annually. Target annual bonus will be 65% of Executive’s then current annual
base salary. The annual bonus will be paid pursuant to such and conditions as
are established by the Committee and, to the extent payable under a bonus plan
subject to such terms and conditions as may be set out in such plan. The annual
bonus shall, if payable, be paid in cash no later than March 14 of the calendar
year following the calendar year during which Executive’s right to the annual
bonus vests.

3.
Benefits. Executive shall be eligible to participate in the Company’s benefit
plans on the same terms and conditions as provided for other Company executives,
and subject to all terms and conditions of such plans as they may be amended
from time to time.

4.
Stock Options.

(a)
Vesting and Post-Termination Exercise Provisions with respect to 2011 Options
and 2012 Option. The Company has previously granted to Executive two stand-alone
inducement nonqualified stock options pursuant to a certain stock option
agreement dated January 31, 2011 between the Company and Executive for 250,000
shares of the Company’s common stock (the “Common Stock”) at an option price of
$2.00 per share, and a certain stock option agreement dated January 31, 2011
between the Company and Executive for 150,000 shares of the Common Stock at an
option price of $3.00 per share (collectively, the “2011 Options,” and such
agreements, the “2011 Option Agreements”). The Company also has previously
granted to Executive an incentive stock option under the Company’s 2005
Incentive Compensation Plan, as amended (the “2005 Plan”), pursuant to a certain
stock option agreement dated April 4, 2012 between the Company and Executive for
50,000 shares of the Common Stock at an option price of $2.00 per share (the
“2012 Option,” and such agreement, the “2012 Option Agreement”). The Company and
Executive hereby agree that the 2011 Options and the 2011 Option Agreements and
the 2012 Option and the 2012 Option Agreement shall be deemed amended as
follows, with the remaining provisions of such 2011 Option Agreements and the
2012 Option Agreement being unchanged:

With respect to the 2011 Options, 2011 Option Agreements, 2012 Option, and 2012
Option Agreement, in the event that the employment of Executive terminates for
any reason other than Good Cause, then, notwithstanding any other vesting or
post-termination exercise restrictions contained in the 2011 Option Agreements
or the 2012 Option Agreement, (A) the 2011 Options and the 2012 Option shall
become fully vested as of the date of the Executive’s termination of employment,
and (B) the 2011 Options and 2012 Option shall remain exercisable until the
earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment. The




--------------------------------------------------------------------------------



Company assumes no responsibility to provide additional notice to Executive
regarding the termination of the 2011 Options or the 2012 Option.
(b)
Grant of new stock option. The Company hereby grants Executive a new stock
option (the “New Option”) for 100,000 shares of Common Stock at an option price
equal to 100% of the fair market value of the Common Stock (as determined under
the 2005 Plan or other applicable stock plan) on the grant date of the New
Option. Such New Option shall be granted under the 2005 Plan or other stock
plan. Such New Option shall be designated as an incentive stock option under
Code Section 422 to the extent it so qualifies, shall have a 10-year term, shall
vest monthly in 36 equal installments commencing on the first month after the
grant date (such vesting to be subject to the continued employment of Executive)
and shall be subject to such other terms and conditions as apply under the 2005
Plan or other applicable stock plan and related option agreement.


A-2